Citation Nr: 0836133	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
vision impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

When the case was last before the Board in November 2006, it 
was remanded for additional development.


FINDINGS OF FACT

1.  The veteran's vision impairment is manifested by an 
aphakic right eye; uncorrected visual acuity in the right eye 
of 20/400 at a distance; uncorrected visual acuity in the 
left eye of 20/80 at a distance; and corrected vision of 
20/25 at a distance, bilaterally.  

2.  The evidence does not show that the veteran's vision 
impairment represents an exceptional or unusual disability 
picture as to render impractical the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
vision impairment have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic 
Codes 6029, 6061-6079 (2007).

2.  The criteria for an extraschedular rating for vision 
impairment have not been met.  38 C.F.R. § 3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007 ).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in letters dated in January 2003 and December 
2006, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.  The December 2006 letter also informed the 
veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms have on his employment and daily life.  The 
notice provided examples of pertinent medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  The letter also notified the veteran of the evidence 
needed to establish an effective date.  The December 2006 
letter also addressed the claim for an extraschedular rating.  
The veteran was provided with the rating criteria to 
establish a higher disability rating for his disability in 
the March 2004 statement of the case.  The July 2008 
supplemental statement of the case discussed the claim on an 
extraschedular basis.  The claim was last readjudicated in 
July 2008.  Id.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He was an active participant in the 
claims process by providing written argument describing his 
symptoms.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  See 
Sanders, 487 F.3d 881.  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's vision impairment is currently rated as 30 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6029 (2007).  Under that code, a 30 percent evaluation may be 
assigned for unilateral or bilateral aphakia.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6029 (2007).  The Note following 
Diagnostic Code 6029 indicates that the 30 percent evaluation 
prescribed for aphakia is a minimum rating to be applied to 
the unilateral or bilateral condition, and is not to be 
combined with any other rating for impaired vision.  When 
only one eye is aphakic, the eye having poorer corrected 
visual acuity will be rated on the basis of its acuity 
without correction.  38 C.F.R. § 4.84a, Diagnostic Code 6029.

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or the presence of 
keratoconus.  38 C.F.R. § 4.75.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  38 C.F.R. § 
4.84a, Diagnostic Codes 6061 to 6079.  The percentage 
evaluation will be found from Table V by intersecting the 
horizontal row appropriate for the Snellen index for one eye 
and the vertical column appropriate to the Snellen index of 
the other eye.  38 C.F.R. § 4.83a, Table V (2007).

In this respect, 30 percent disability rating is warranted 
for impairment of central visual acuity in the following 
situations: (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40, or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 
6074, 6076, 6077, 6078 (2007).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50, or (4) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076 (2007).

A 50 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/100 in both eyes; 
(2) corrected visual acuity is to 10/200 in one eye and to 
20/70 in the other eye; (3) corrected visual acuity is to 
5/200 in one eye and 20/70 in the other eye; or (4) blindness 
or anatomical loss of one eye and corrected vision in the 
other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, 
Diagnostic Codes 6065, 6069, 6076, 6078 (2007).

A 60 percent disability rating is warranted for: (1) 
corrected visual acuity of one eye is to 20/200 and the other 
eye is 20/100; (2) corrected visual acuity of one eye is to 
15/200 and the other eye is to 20/100; (3) corrected visual 
acuity of one eye is to 10/200 and the other eye is to 
20/100; (4) corrected visual acuity of one eye is to 5/200 
and the other eye is to 20/100; or (5) blindness of one eye 
and corrected vision in the other eye to 20/100; or (6) 
anatomical loss of one eye and corrected vision in the other 
eye to 20/100 or 20/70.  38 C.F.R. 4.84a, Diagnostic Codes 
6065, 6069, 6073, 6076 (2007).

A 70 percent disability rating is warranted for: (1) 
corrected visual acuity to 20/200 in both eyes; (2) corrected 
visual acuity in one eye to 10/200 and 20/200 in the other 
eye; (3) corrected visual acuity in one eye to 5/200 and 
20/200 in the other eye; or (4) blindness or anatomical loss 
of one eye and corrected visual acuity to 20/200 in the other 
eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075 
(2007).

A 100 percent disability rating is warranted for: (1) 
corrected visual acuity to 5/200, bilaterally; (2) blindness 
in one eye (having only light perception) and 5/200 in the 
other eye; (3) anatomical loss of one eye and corrected 
visual acuity to 5/200 in the other eye; (4) blindness in 
both eyes having only light perception; or (5) anatomical 
loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 
6062, 6063, 6067, and 6071 (2007).

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.

At the January 2003 VA examination, extraocular muscles 
showed a full range of motion.  Pupils were reactive to light 
and there were no signs of afferent papillary defect.  There 
was adequate tear exchange and minimal deposits.  Uncorrected 
visual acuity in the right eye was 20/400 both at near and at 
a distance.  The left eye exhibited uncorrected visual acuity 
of 20/40 at a distance and 20/100 at near.  Corrected vision 
in the right eye was 20/25 at near and 20/20 at a distance.  
Corrected vision in the left eye was 20/25 both at near and 
at a distance.  Intraocular pressures were 16mm in the right 
eye and 13 mm in the left eye.  Biomicroscopy found a 
misshapen iris in the right eye.  The right eye was aphakic.  
Goldmann III/4e exam revealed a visual field in the right eye 
of 120 degrees and a visual field in the left eye of 135 
degrees.  The assessment was aphakic right eye, for which he 
wears a gas permeable contact lens, and a cataract in the 
left eye.  

Outpatient treatment records reflect treatment for his eyes, 
and show his complaints related to the use of contact lens.  
A treatment report from February 2007 noted corrected visual 
acuity in the right eye of 20/20 and 20/25 in the left.  In 
January 2008, his corrected visual acuity in the right eye 
was 20/30 and 20/20 in the left. 

At the May 2008 VA examination, the veteran's uncorrected 
visual acuity in the right eye was 20/400 both at a distance 
and at near.  In the left eye, the uncorrected visual acuity 
was 20/80 at a distance and 20/100 at near.  Best corrected 
visual acuity in the right eye was 20/25 at a distance and 
20/20 at near.  Best corrected visual acuity in the left eye 
was 20/25 both distance and at near.  There was no diplopia.  
The muscle function was smooth, accurate, full, and 
extensive.  On Goldmann III/4e exam, the right eye had a 
superior field of 20 degrees, an inferior field of 60 
degrees, and nasally and temporally were each 60 degrees of 
field.  The left eye had a superior field of 25 degrees, 
inferior field of 60 degrees, and 55 degrees nasally and 
temporally.  On slit-lamp exam the veteran's right eye was 
aphakic with slight scarring in the cornea.  The left eye had 
a posterior subcapsular cataract, grade 2, and nuclear 
sclerotic cataracts, grade 2.  On Goldmann tonometry, 
pressures were 12 in both eyes.  On dilated exam, the cup-to-
disk ratio was 0.3 in the right eye and 0.35 in the left.  
Maculae and backgrounds were clear in both eyes.  The 
examiner opined that the veteran's aphakic right eye does not 
interfere with his employment.  The examiner further opined 
that jobs of fireman, policeman, photographer or surgeon, 
which require 20/20 vision, would be restricted to the 
veteran.  However, the veteran is not so employed.

As indicated above, the medical evidence shows that only the 
veteran's right eye is aphakic.  Therefore, under Diagnostic 
Code 6029, the eye having the poorer corrected visual acuity 
will be rated on the basis of its acuity without correction.  

In this case, at the January 2003 VA examination, the 
veteran's poorer corrected vision was in the left eye, with 
20/25.  So, when applying the left eye's uncorrected distance 
vision of 20/40 along with the right eye's corrected distance 
vision of 20/20 to Table V, a noncompensable rating results.  
38 C.F.R. § 4.84a.  The Board notes that his uncorrected near 
vision of the left eye was 20/100.  Even using that value for 
the sake of argument, only a 10 percent rating would be 
warranted.  Id.

On the May 2008 examination, both the right and left eye have 
20/25 corrected distant vision.  Applying the left eye's 
uncorrected distance vision of 20/80 along with the right 
eye's corrected distance vision of 20/25 to Table V, a 10 
percent rating results.  Applying the right eye's uncorrected 
distance vision of 20/400 and the left eye's corrected 
distance vision of 20/25 to Table V, a 30 percent rating 
results.  38 C.F.R. § 4.84a, Table V.  

Thus, even considering the veteran's uncorrected visual 
acuity in the right eye, an evaluation in excess of 30 
percent is not warranted.  The Board notes that the 
outpatient treatment records reflect corrected visual acuity 
and thus do not provide sufficient information to evaluate 
the disability in accordance with Diagnostic Code 6029.

The Board has also considered whether the veteran could 
receive a higher rating under any other diagnostic code but 
has found none.  For example, his visual fields are not 
contracted such that a rating in excess of 30 percent is 
warranted, nor does he suffer from diplopia, tuberculosis of 
the eye, congestive or inflammatory glaucoma, or malignancy.  
38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014, 6080, 
6090.  In addition, there is no evidence of a serious 
cosmetic defect related to his service connected condition 
such that a separate rating for such would be for 
consideration.  

Therefore, the veteran is not entitled to a rating higher 
than 30 percent for vision impairment at any point during the 
course of the claim.  

The Board has also considered whether the veteran's vision 
impairment presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology and provide for additional or more severe 
symptoms than currently shown by the evidence.  The Board 
notes the veteran's contention that he is unable to wear a 
contact lens in his right eye for more than 8 hours a day, 
which impacts his functioning as he must wear the contact 
with glasses to be able to see out of that eye.  However, the 
rating criteria for Diagnostic Code 6029 allowed for the 
consideration of his uncorrected visual acuity in that eye 
when evaluating his disability.  Thus, his disability picture 
is contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).   


ORDER

Entitlement to an evaluation in excess of 30 percent for 
vision impairment is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


